Citation Nr: 1135756	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-38 330	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied by an August 1998 rating decision.  The appellant was notified of that decision in September 1998, but did not appeal the denial.

2.  The evidence received since the August 1998 rating decision raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Certain additional notice requirements attach in the context of a claim for service connection for the cause of a Veteran's death.  Generally, that notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2005, July 2006, and October 2007.  The Veteran was advised in the October 2007 correspondence that her claim for the cause of the Veteran's death was previously denied because the evidence did not show that the cause of the Veteran's death was due to an injury or disease that was incurred in or aggravated by military service.  The letter also advised the appellant that new and material evidence was required to reopen a previously denied claim.  The correspondence also included the elements necessary to establish service connection on a direct basis and to establish death pension benefits.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2008 supplemental statement of the case.   Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant originally submitted a claim of entitlement to service connection for the cause of the Veteran's death in July 1998.  The claim was denied by the RO in August 1998.  Notice of the denial and notice of appellate rights were provided in September 1998.  The Veteran did not initiate an appeal and the RO's decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service connection for the cause of the Veteran's death may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for the cause of the Veteran's death was denied in an August 1998 rating decision.  The evidence of record at the time of the August 1998 rating decision consisted of the Veteran's service medical records; VA outpatient treatment reports; private treatment reports from American Family Care, S. Fallahi, M.D., and T. Mitchell, Jr., M.D.; VA examination reports; and the Veteran's certificate of death. 

The service medical records do not show any complaints, findings, or treatment for a heart disability.  The VA outpatient treatment reports and private treatment records are negative for any complaints, findings, or treatment for a heart disability.  The VA examination reports dated in January 1992 and March 1994 do not show any complaints, findings, or treatment for a heart disability.  The Veteran's certificate of death shows that the immediate cause of death was an apparent heart attack and that an autopsy was not performed.  

The RO denied the claim in August 1998.  The RO determined that there was no evidence showing that the Veteran's cause of death by an apparent heart attack was related to his military service, a heart disability did not manifest to a compensable degree within one year of the Veteran's discharge from service, and service connection was not in effect for any of disabilities at the time of his death.  

The Veteran's spouse submitted an application to reopen her claim for service connection for the cause of the Veteran's death in February 2005.  The evidence received since the August 1998 rating decision consists of duplicative VA outpatient treatment reports; duplicative private treatment reports; the Veteran's certificate of death; and several statements from the appellant.  

The medical evidence listed above is not new as it was already of record at the time of the August 1998 rating decision.  Consequently, the Board finds that evidence is not new or material.  

However, the Board finds that the appellant's statements are new.  While they are cumulative of some allegations considered in the previous claim, they make an allegation that the Veteran's death was the result of ischemic heart disease and should be presumed service-connected.  The appellant contends that the Veteran's death by an apparent heart attack was related to his exposure to herbicides while serving in the Republic of Vietnam during his military service.  Specifically, the appellant claims that because ischemic heart disease was added as a presumptive condition for which service connection may be granted for certain Veterans exposed to herbicides during service in Vietnam, the Veteran's cause of death by an apparent heart attack should be service-connected.  

That avenue of entitlement was not previously considered because it was not available at the time of the previous final denial of the claim.  However, because the Veteran's cause of death was an apparent heart attack, the Board finds that the claimant's statements, when considered in conjunction with all the other evidence of record, in light of the regulatory amendment, and when presumed credible, do raise a reasonable possibility of an allowance of the claim.  Therefore, the Board finds that those statements are material.

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (West 2002).  Applicable regulations further provide, that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309(e) (2010).  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202 (August 31, 2010).

The Veteran's service separation form shows receipt of the Vietnam Service Medal with Fleet Marine Combat Operations Insignia and two Bronze Stars during the Vietnam era and thus substantiates the Veteran's service in the Republic of Vietnam during the relevant period.  While the cause of death is listed as an apparent heart attack, the evidence does not show that any heart attack was the result of ischemic heart disease.  However, the Board finds that the claim must be reopened and further developed.

In summary, the Board finds that the evidence submitted since the August 1998 rating decision raises a reasonable possibility of substantiating the claim.  Thus, the claim is not reopened.  To that extent only, the claim is allowed.


ORDER

The application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the claim is allowed.

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).

The claimant alleges that the Veteran's cause of death, listed as "apparent heart attack," is the result of exposure to herbicides.  She should be requested to identify any medical evidence relating to any treatment of the Veteran for any cardiac disability prior to his death.

The Board finds that an opinion from a VA physician would be helpful in determining whether the Veteran's cause of death was due to a disease or injury incurred in or aggravated by service or may be presumed service-connected..

Accordingly, this case is REMANDED for the following:

1.  Request that the claimant identify any medical records the may exist that are related to any treatment for any cardiac disability prior to the Veteran's death.  If any such records are identified, obtain the appropriate release, request the records, and associate them with the claims file.

2.  Forward the claims file for a VA examiner to review and determine the etiology of his cause of death.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's cause of death was the result of any disease or injury incurred during his service?

b)  Is it at least as likely as not 50 percent or more probability) that the Veteran's cause of death was ischemic heart disease?

c)  Is it at least as likely as not 50 percent or more probability) that the Veteran's cause of death, listed on the death certificate as "apparent heart attack," was the result of exposure to herbicides during his service?

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


